DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 2/22/2021.
Claims 1-10 were originally filed.  A preliminary amendment was filed on 2/26/2020 amending claims 1-6, 8-9 and cancelling claims 7 and 10.  Therefore claims 1-6, 8-9 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. U.S. Patent Publication # 2013/0205017 (hereinafter Hirose) in view of Takeshima et al. U.S. Patent # 8,543,692 (hereinafter Takeshima)

	With respect to claim 1, Hirose teaches a cluster system comprising: 
-an active-system server device (Fig. 1 element 111a) configured to provide a predetermined service to a client device through a network (i.e. provide two or more job services to A to Z to the client) (Paragraph 44); and 

 wherein the standby-system server device comprises: at least one first memory storing program instructions (i.e. each server has a memory and CPU)(Paragraph 164); and at least one first processor configured to execute the instructions stored in the first memory to  (i.e. each server has a memory and CPU) (Paragraph 164): 
access the predetermined service (i.e. Job service A) provided by the active-system server device through the network to monitor whether the predetermined service is normally accessible (i.e. Job A service are running normally)(Paragraph 44-45)(Fig. 3A), and the active-system server device comprises: at least one second memory storing program instructions   (i.e. each server has a memory and CPU) (Paragraph 164) and at least one second processor configured to execute the instructions stored in the second memory to  (i.e. each server has a memory and CPU) (Paragraph 164): perform a failover when the standby-system server device determines that the predetermined service provided by the active-system server device is not normally accessible (i.e. perform/utilizing failover function by the standby server serving as active server may provide the continued job service A, so job A service may be secured in this manner) (Paragraph 44)
Hirose does not explicitly teach perform monitoring processing in accordance with a protocol of the predetermined service.
Takeshima teaches access the predetermined service (i.e. providing web services or proxy services)provided by the active-system server (i.e. active server) through the network (column 8 lines 57-67)(column 9 lines 1-6) and perform monitoring processing in accordance with a protocol of the predetermined service to monitor whether the predetermined service is normally accessible (i.e. using 
	With respect to claim 2, Hirose and Takeshima teaches the cluster system according to claim 1, but Hirose further teaches wherein the second processor is further configured to execute the instructions stored in the second memory to perform a failover when the plurality of standby-system server devices determines that the predetermined service provided by the active-system server device is not normally accessible (i.e. perform failover when the active server fails when servers mutually perform dead or alive monitoring and data synchronization)(Paragraph 44-45)
	With respect to claim 8, Hirose teaches a server device comprising: at least one memory (Paragraph 164 )storing program instructions; and at least one processor  (i.e. each server has a memory and CPU) (Paragraph 164) configured to execute the instructions to: provide a predetermined service to a client device through a network (i.e. provide two or more job services to A to Z to the client) (Paragraph 44) and acquire a monitoring result transmitted from a standby-system server device configured to access the predetermined service provided by the server through the network to monitor whether the predetermined service is normally accessible (i.e. performing dead-alive monitoring when active server 
Hirose does not explicitly teach perform monitoring processing in accordance with a protocol of the predetermined service.
Takeshima teaches access the predetermined service (i.e. providing web services or proxy services)provided by the active-system server (i.e. active server) through the network (column 8 lines 57-67)(column 9 lines 1-6) and perform monitoring processing in accordance with a protocol of the predetermined service to monitor whether the predetermined service is normally accessible (i.e. using HTTP request for performing HTTP server processing and this request is request message relying on unique protocol) (column 6 lines 52-67)(column 8 lines 57-67)(column 9 lines 1-6). Examiner would like to point out that according to specification of the current application in paragraph 48 and 50, monitoring in accordance with protocol wherein the protocol can be HTTP, FTP, IMAP etc.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Takeshima’s teaching in Hirose’s teaching to come up with performing monitoring processing in accordance with a protocol of the predetermined service.  The motivation for doing so would be to track status of the active system server and if there is a response about the load information from the server, the load information in the server information table is updated to a value indicating number of HTTP connections set forth in the response message which would prove the server system is active (column 7 lines 1-8)

Hirose does not explicitly teach perform monitoring processing in accordance with a protocol of the predetermined service.
Takeshima teaches access the predetermined service (i.e. providing web services or proxy services)provided by the active-system server (i.e. active server) through the network (column 8 lines 57-67)(column 9 lines 1-6) and perform monitoring processing in accordance with a protocol of the predetermined service to monitor whether the predetermined service is normally accessible (i.e. using HTTP request for performing HTTP server processing and this request is request message relying on unique protocol) (column 6 lines 52-67)(column 8 lines 57-67)(column 9 lines 1-6). Examiner would like to point out that according to specification of the current application in paragraph 48 and 50, monitoring in accordance with protocol wherein the protocol can be HTTP, FTP, IMAP etc.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Takeshima’s teaching in Hirose’s teaching to come up with performing monitoring processing in accordance with a protocol of the predetermined service.  The motivation for doing so would be to track 

Claim 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. U.S. Patent Publication # 2013/0205017 (hereinafter Hirose) in view of Takeshima further in view of Wilson et al. U.S. Patent Publication # 2014/0095925 (hereinafter Wilson)
With respect to claim 3, Hirose and Takeshima teaches the cluster system according to claim 1, but Hirose further fails to teach  wherein the second processor is further configured to execute the instructions stored in the second memory to perform a failover when at least a predetermined percentage of standby-system server devices among the plurality of standby-system server devices determines that the predetermined service provided by the active-system server device is not normally accessible
Wilson teaches second processor is further configured to execute the instructions stored in the second memory to perform a failover when at least a predetermined percentage of standby-system server devices among the plurality of standby-system server devices (i.e. failover veto client running on the server) determines that the predetermined service provided by the active-system server device is not normally accessible (i.e. transmit information to the standby servers and primary servers indicative of the health of the other server and based on the information override a failover process)(Paragraph 18, 21).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Wilson’s teaching in Hirose and Takeshima’s teaching to come up with performing failover when at least a percentage of standby server determines that predetermined service provided is not normally accessible.  The motivation for doing so would be to start failover process wherein the standby server can take over as a primary server and to continue providing service to the client.

	With respect to claim 5, Hirose, Takeshima and Wilson teaches the cluster system according to claim 4, but Wilson further teaches wherein the second processor is further configured to execute the instructions stored in the second memory to monitor an operating state of the active-system server device itself (i.e. monitor and provide health information)(Paragraph 18), and the second processor is further configured to execute the instructions stored in the second memory to determine, based on a monitoring result by the active-system server device, whether to perform a failover when an abnormality has been detected in all the standby-system server devices (i.e. based on monitoring and not receiving heart beat message, S1 which is the standby takes over as a primary server) (Paragraph 21-23).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirose et al. U.S. Patent Publication # 2013/0205017 (hereinafter Hirose) in view of Takeshima further in view of Sporel et al. U.S. Patent Publication # 2015/0212909 (hereinafter Sporel)
	With respect to claim 6, Hirose and Takeshima  teaches the cluster system according to claim 1, but fails to further teach wherein the network is a public LAN, and is a different network from an 
	Sporel teaches  the network is a public LAN (i.e. LAN network to public internet via service provider network)(Paragraph 16) , and is a different network from an interconnect LAN used to mutually perform life-and-death monitoring between the active-system server device and the standby-system server device (Paragraph 16, 57).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Sporel’s teaching in Hirose and Takeshima’s teaching to come up with having network as a public LAN.  The motivation for doing so would be the standby and active server can be controlled remotely via the user/administrator.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A).  Chrabasz et al. U.S. Patent # 6,134,673 in column 16 lines 39-67 teaches having the backup server during a detect, failover and failback procedure monitoring for a primary server failure using LAN heartbeat method on the LAN.
B). Dake et al. U.S. Patent Publication # 2009/0158081 in Paragraph 23 teaches about server failover wherein the transfer of operation from failing active blade server to an available standby blade server.
C).  Aliminati et al. U.S. Patent Publication # 2013/0179876 in Glossary teaches allowing one to define a set of resources and services to monitor via a heartbeat mechanism between cluster members and to move resources and services to a different member.  It also teaches detecting failures and move cluster resources from the failed node to the standby node using Oracle HTTP server.  
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453